Title: From James Madison to James Monroe, 16 July 1810
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpelier July 16. 1810
        
        If I did not misunderstand you when in Washington the Gardener Beza, was not now engaged or wanted for your service, and would not, probably, be unwilling to undertake a job for me. Should this be the case, I would ask the favor of you to send him down as soon as possible. I wish to employ

him, & 2 or 3 hands under him, in preparing a piece of ground for a Garden, and to have it executed in a certain degree at least before I return to Washington about the beginning of October. To prevent mistakes or discontents, it will be desireable that he should be engaged by the month, and that the rate should be fixt before he sets out. Will you be so obliging as to include these particulars in what may be said to him. Mrs. M. charges me with her best respects to Mrs. Monroe. Be pleased to add a tender of mine, & to be assured of my high esteem & friendly wishes
        
          James Madison
        
      